 Case 5:21-cv-00345-TPB-PRL Document 3 Filed 08/11/21 Page 1 of 3 PageID 18




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           OCALA DIVISION

LUIS ORTIZ-FIGUEROA,

      Petitioner,

v.                                               Case No: 5:21-cv-345-TPB-PRL


WARDEN, FCC COLEMAN –
LOW,

      Respondent.


            ORDER OF DISMISSAL WITHOUT PREJUDICE

      Petitioner, a federal inmate incarcerated at the Coleman Federal

Correctional Complex, initiated this civil action by filing a Petition for Writ of

Habeas Corpus Under 28 U.S.C. § 2241 (Doc. 1). Although his Petition is not

a picture of clarity, it appears that Petitioner is challenging a federal

conviction and sentence obtained in the District of Puerto Rico (id. at 4). He

argues that his conviction and sentence for the offense of “aiding and abetting

[a] firearm” should be vacated because the Supreme Court recently held

unconstitutional 18 U.S.C. § 924(c)(3)(B), under which Petitioner contends

his sentence was enhanced for having committed a “crime of violence.” Id. at

5-7 (citing United States v. Davis, 139 S. Ct. 2319 (2019)).

      Rule 12(h)(3) of the Federal Rules of Civil Procedure provides that “[i]f
 Case 5:21-cv-00345-TPB-PRL Document 3 Filed 08/11/21 Page 2 of 3 PageID 19




the court determines at any time that it lacks subject matter jurisdiction, the

court must dismiss the action.” See also Rule 12, Rules Governing Section

2255 proceedings. The Eleventh Circuit has held that 28 U.S.C. § 2241 is not

available to challenge the validity of a sentence except on very narrow

grounds. McCarthan v. Director of Goodwill Industries-Suncoast, Inc., 851

F.3d 1076, 1079 (11th Cir. 2017); Bernard v. FCC Coleman Warden, 686 F.

App’x 730 (11th Cir. 2017) (citing McCarthan, 851 F.3d at 1092-93). None of

those grounds are present in this case, and thus Petitioner is not entitled to

proceed under § 2241. As such, this case is due to be dismissed.

        Accordingly, it is

        ORDERED and ADJUDGED:

        This case is DISMISSED without prejudice. The Clerk shall enter

judgment accordingly, terminate any pending motions, and close this case.

        DONE AND ORDERED at Tampa, Florida, this 11th day of August,

2021.




                                       2
 Case 5:21-cv-00345-TPB-PRL Document 3 Filed 08/11/21 Page 3 of 3 PageID 20




Jax-7
C:    Luis Ortiz-Figueroa, #52956-069




                                     3
